DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference or rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 11,
The phrase “non- signal modulating elements of a second type are located between the signal modulating elements of the first type along the measuring axis direction, and wherein each of the non-signal modulating elements of the second type have a same shape and a same dimension DSPC along the measuring axis dimension which is equal to W1 minus DSME” on lines 1-5 introduces new matter.  In Claim 1, applicant recites non-signal modulating spaces having a same average dimension DSPC.  Lines 8-15 of page 23 explain how, described a first way, the dimension DSPC may correspond to “non-signal modulating space” between the signal modulating elements of the first type.  This page then explains that “However, more generally described a second way that applies to various other implementations of a periodic scale pattern, the dimension DSPC may be described as corresponding to signal modulating elements of a second type are located between the signal modulating elements SME of the first type” (emphasis added).  As such, applicant is reciting two different embodiments, one, described in a first way, that includes non-signal modulating spaces, and one described in a second way that applies to “other implementations of the period scale pattern,” that includes non-signal modulating elements of a second type. However, applicant is claiming both non-signal modulating spaces and non-signal modulating elements with the combination of Claims 1 and 11, but where such a combination was not originally disclosed.  Instead, these two features of spaces and elements were disclosed to be part of different embodiments (implementations).  Therefore, the combination of Claims 1 and 11 introduces new matter as this combination requires both the spaces and elements, but where the original disclosure does not disclose such a combination.
As to Claims 12 and 13,
These claims stand rejected for incorporating and reciting the above rejected subject matter of Claim 11, and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “periodic scale pattern of signal modulating elements during operation” on lines 2-3 of the third paragraph is indefinite.
1) Applicant already recites a periodic scale pattern, and thus the difference and relationship between the two patterns is unclear as both, as best understood, are referring to the same pattern but are being distinctly recited.  It is suggested to state “the periodic scale pattern.”
2) Applicant already recites signal modulating elements, and thus the difference and relationship between the two elements is unclear as both, as best understood, are referring to the same elements but are being distinctly recited.  It is suggested to state “the signal modulating elements.”
3) The phrase “during operation” is indefinite because this operation requires a use of the apparatus, which amounts to a method step of surrounding an interior area with the field generating coil during an operation, which is indefinite because reciting a use or method step of using an apparatus feature inside and apparatus claim is indefinite (MPEP 2173.05(p)(II)).  It is suggested to state “the field generating coil surrounding an interior area configured to be aligned with the periodic scale pattern of the signal modulating elements during operation.”
The phrase “the field generating coil generating a changing magnetic flux” on line 3 of the third paragraph is indefinite.  This phrase is a method step of using the field generating coil, because it is the same as reciting generating, with the field generating coil, a changing magnetic flux, and method steps of using an apparatus inside an apparatus claim are indefinite (see MPEP 2173.05(p)(II)).  It is suggested to state “the field generating coil configured to generate a changing magnetic flux.”
The phrase “adjacent signal modulating elements” on the last line of paragraph 4 is indefinite.  Applicant has already reciting signal modulating elements, and the difference and relationship between these elements is unclear.  It is suggested to state “adjacent signal modulating elements of the signal modulating elements of the scale pattern.”
The phrase “and that determines a relative position” on line 2 of paragraph 5 is indefinite.  This phrase is a method step of determining, in that the above phrase is the same as reciting determining, with the signal processing configuration, a relative position.  Such a recitation is indefinite because, as explained in MPEP 2173.05(p)(II), a method step of using an apparatus inside an apparatus claim is indefinite.  It is suggested to recite “and is configured to determine a relative position.
The phrase “detector signals” on the last line of paragraph 5 is indefinite because detector signals have already been recited and the difference and relationship between these signals is unclear. These signals are, as best understood, referring to the same signals as those on the second to last line of paragraph 4, but are being distinctly recited from these signals.
As to Claim 11,
The phrase “non- signal modulating elements of a second type are located between the signal modulating elements of the first type along the measuring axis direction, and wherein each of the non-signal modulating elements of the second type have a same shape and a same dimension DSPC along the measuring axis dimension which is equal to W1 minus DSME” on lines 1-5 is indefinite.  In Claim 1, applicant recites non-signal modulating spaces having a same average dimension DSPC. The difference and relationship between the non-signal modulating spaces and the non-signal modulating elements is unclear, especially as both have the same DSPC dimension but where this dimension is being distinctly recited.  It is unclear how both the spaces and elements exist, in the combination, and in light of applicant’s disclosure.  The Examiner further notes and acknowledges that the signal modulating elements of the second type may be “more deeply recessed” regions of the a conductive material used to form the scale (see page 23).  However, a deeply recessed region is a non-signal modulating space, and such a space has already been recited in Claim 1.  The different and relationship between the claimed non-signal modulating spaces and the non-signal modulating elements is therefore unclear in light of applicant’s disclosure.
As to Claim 14,
The phrase “the detector portion and the scale include approximately planar substrates” on lines 1-2 is indefinite. Claim 1 already recites that the detector portion includes a substrate on line 1 of the third paragraph, and the difference and relationship between these two substrates is unclear.  As best understood, they are referring to the same substrate, but where these substrates are being distinctly recited. 
The phrase “their respective conductors” on the last line is indefinite.  It is unclear what “respective conductors” applicant is referring to with this phrase as conductors have not been previously recited.  Instead, applicant has previously recited conductive plates or loops, as well as a detector portion including a coil and conductive loops. The difference and relationship between the above “respective conductors” and the above noted loops, plates, and coil is unclear.  It is unclear if applicant is referring to these conductive elements or to other conductors.
As to Claims 2-17,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s), and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 8,
The phrase “the signal modulating elements of the first type comprise the conductive plates, for which the signal modulating elements of the first type comprising the conductive plates each have the same shape and each have the same average dimension DSME along the measuring axis direction” on lines 1-4 fails to further limit Claim 1. The Examiner acknowledges applicant’s intent to force the signal modulating elements to be the conductive plate option as opposed to the conductive loop option.  However, Claim 1 nevertheless fully includes all of the limitations of this claim when the conductive plate option is selected, which is still a positive feature of Claim 1.  Claim 8 does not introduce any new limitation to Claim 1 when the conductive plate option is selected, and merely forcing this option does not introduce a new limitation because Claim 1 still fully includes all of the limitations of this claim.  As such, this claim fails to further limit Claim 1.
As to Claim 9,
The phrase “the signal modulating elements of the first type comprise the conductive plates, for which the signal modulating elements of the first type comprising the conductive plates each have the same shape and each have the same average dimension DSME along the measuring axis direction” on lines 1-4 fails to further limit Claim 1. The Examiner acknowledges applicant’s intent to force the signal modulating elements to be the conductive plate option as opposed to the conductive loop option.  However, Claim 1 nevertheless fully includes all of the limitations of this claim when the conductive plate option is selected, which is still a positive feature of Claim 1.  Claim 8 does not introduce any new limitation to Claim 1 when the conductive plate option is selected, and merely forcing this option does not introduce a new limitation because Claim 1 still fully includes all of the limitations of this claim.  As such, this claim fails to further limit Claim 1.
As to Claim 10,
The phrase “the signal modulating elements of the first type comprise the conductive loops, for which the signal modulating elements of the first type comprising the conductive loops each have the same shape and each have the same average dimension DSME along the measuring axis direction” on lines 1-4 fails to further limit Claim 1. The Examiner acknowledges applicant’s intent to force the signal modulating elements to be the conductive loops option as opposed to the conductive plate option.  However, Claim 1 nevertheless fully includes all of the limitations of this claim when the conductive loops option is selected, which is still a positive feature of Claim 1.  Claim 8 does not introduce any new limitation to Claim 1 when the conductive loops option is selected, and merely forcing this option does not introduce a new limitation because Claim 1 still fully includes all of the limitations of this claim.  As such, this claim fails to further limit Claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dames (US 6,124,708).

    PNG
    media_image1.png
    698
    707
    media_image1.png
    Greyscale


As to Claim 1,
Dames discloses an electronic position encoder usable to measure a relative position between two elements along a measuring axis direction (Figures 1-3,4a,5a, 13a), the electronic position encoder comprising: a scale (101) extending along the measuring axis direction  (X-axis direction) which includes a periodic scale pattern comprising at least a first type of signal modulating elements (103), wherein the periodic scale pattern has a spatial wavelength W1 (period Ts) and signal modulating elements of the first type comprising conductive plates or conductive loops that are located along the measuring axis direction corresponding to the spatial wavelength W1 (Figures 1-5a), and wherein the signal modulating elements of the first type each have a same shape and each have a same average dimension DSME along the measuring axis direction (see above figures and note DSME is the width of each conductive plate); for which the average dimension DSME is an edge to edge value that includes the entire width of either a respective conductive plate of the conductive plates or a respective loop of the conductive loops (Figure 2a / again note that DSME is the width of each respective conductive plate), wherein the entire width is a dimension in the measuring axis direction (Figure 2a), and non-signal modulating spaces (the spaces that the portions of the substrate (101) exist in between one end of DSME of one element to a beginning of the next element’s DSME), between the signal modulating elements of the first type each have a same shape and a same average dimension DSPC along the measuring axis direction which is equal to W1 minus DSME (note that the spaces between each conductive plate, which is space d2 is defined as W1 minus DSME), a detector portion (111) configured to be mounted proximate to the periodic scale pattern and to move along the measuring axis direction relative to the periodic scale pattern (Column 4, Lines 48-51), the detector portion comprising: a field generating coil (109) fixed on a substrate (Column 4, Lines 56-59 / note that since windings 105,107 are on a PCB, coil 109 must also be on the PCB), (Column 7, Lines 14-19), the field generating coil surrounding an interior area that is aligned with periodic scale pattern of signal modulating elements during operation (Figures 1,4a / note the interior area of coil 109 or 137), the field generating coil generating a changing magnetic flux in the interior area in response to a coil drive signal (Column 5, Lines 23-26); and a set of sensing elements (105),(107) arranged along the measuring axis direction and fixed on the substrate (Figures 1,4a,5a), members of the set of sensing elements comprising conductive loops having a nominal sensing element width dimension DSEN along the measuring axis direction for that portion of the sensing element that is aligned with or overlaps the interior area (Figures 1-5a / note the width of each conductive loop is DSEN and overlaps the interior area), for which the nominal sensing element width dimension DSEN is an edge to edge value that includes the entire maximum width of a respective conductive loop of the conductive loops (Figure 2a), wherein the entire maximum width is a dimension in the measuring axis direction (Figure 2a), and wherein the set of sensing elements are configured to provide detector signals which respond to a local effect on the changing magnetic flux provided by adjacent signal modulating elements of the scale pattern (Column 5, Lines 50-64); and a signal processing configuration that is operably connected to the detector portion to provide the coil drive signal and that determines a relative position between the detector portion and the scale pattern based on detector signals input from the detector portion (Column 5, Lines 30-34), wherein DSME is greater than DSEN (Figure 2a / note the width of the conductive plates is larger than the width of the conductive detector loops, and DSME is at least 0.55*W1 and at most 0.8*W1 (see above figures), (Column 5, Lines 14-34), (Column 7, Lines 19-55),(Column 11, Lines 20-25).
Dames is stated to disclose DSME is at least 0.55*W1 and at most 0.8*W1 because, as seen in Figure 6, d1 + d2 reasonably equals ½ of Ts.  Dames further explains on line 2 of column 8 that D2=2*D1, or put another way, d1=1/2*d2.  If D1=1/2*d2, then, substituting this into the first equation, ½*d2 + d2 = ½*Ts = 1.5*d2=1/2*Ts, or d2=1/3*Ts.  As such, DSME must be Ts - d2 per Figure 1, which means DSME must be 2/3 Ts, or 0.66*Ts.  Because Ts=W1, DSME must be 0.66*W1.  As such, Dames reasonably discloses the above claim features.
As to Claim 2,
Dames discloses the average dimension DSME is at most 1.6*DSEN (Figures 1, 2a, 5a / note DSEN is d1+d2 per Figure 5a,  which is ½*Ts.  1.6* ½*Ts is 0.8*Ts, and DSME has already been established to be 0.66*Ts, which is therefore less than 1.6*DSEN).
As to Claim 3,
Dames discloses wherein 0.45*W1 <DSEN < 0.55*W1 (Figure 5a / note that because DSEN is d1+d2, it is 0.5*Ts, or 0.5*W1).
As to Claim 4,
Dames discloses DSEN is approximately 0.5*W1  (Figure 5a / note that because DSEN is d1+d2, it is 0.5*Ts, or 0.5*W1).
As to Claim 5,
Dames discloses the average dimension DSME is at least 0.6*W1 (Figures 1-6 / note that as explained above, DSME is 0.66*W1).
As to Claim 6,
Dames discloses the average dimension DSME is at least 0.66*W1 (Figures 1-6 / note that as explained above, DSME is 0.66*W1).
As to Claims 8 and 9,
Dames discloses the signal modulating elements of the first type comprise the conductive plates, for which the signal modulating elements of the first type comprising the conductive plates each have the same shape and each have the same average dimension DSME along the measuring axis direction (Figure 1).
As to Claim 11,
Dames discloses wherein non-signal modulating elements of a second type are located between the signal modulating elements of the first type along the measuring axis direction (the portions of the substrate (101) between one end of DSME of one element to a beginning of the next element’s DSME), and wherein each of the non-signal modulating elements of the second type have a same shape and the same dimension DSPC along the measuring axis dimension which is equal to W1 minus DSME (note d2 is W1 minus DSME which would define DSPC) (Figures 1, 5a, 13a), (Column 11, Lines 40-45), (Column 4, Lines 28-33), (see the above figures).
(Note: For the embodiments of Figures 1 and 5a, the portions of the substrate below and between the copper conductive plates (103) cannot be copper and are of smaller dimension than the than the copper because the copper material is clearly distinguished from the other portions of the substrate.  As such, it must be of a second type.)
As to Claim 12,
Dames discloses the non-signal modulating elements of the second type comprise regions of non-conductive material (Column 4, Lines 28-33) (see the above explanation from claim 11).
As to Claim 13,
Dames discloses the non-signal modulating elements of the second type comprise regions of a non-conductive scale substrate, wherein the first type of signal modulating elements are fixed on the non- conductive scale substrate  (Column 4, Lines 28-33) (see the above explanation from claim 11).
As to Claim 14,
Dames discloses the detector portion and the scale include approximately planar substrates and the detector portion is configured to be mounted approximately parallel to the periodic scale pattern with a nominal operating gap between their respective conductors which is at least 0.075*W1 (Column 6, Lines 32-35 and 56-59 / note the pick-up windings are separated by a quarter of the period and thus will have portions that are separated by a gap of 0.25*W1 where Ts and W1 are considered the same feature.).
As to Claim 15,
Dames discloses the nominal operating gap is at least 0.15*W1 (Column 6, Lines 32-35 and 56-59 / note the pick-up windings are separated by a quarter of the period and thus will have portions that are separated by a gap of 0.25*W1 where Ts and W1 are considered the same feature.).
As to Claim 16,
Dames discloses the conductive loops of the sensing elements comprise parallel conductor segments that are perpendicular to the measuring axis direction (Figure 5a / note the portions of the loops that are in the up/down direction), and that are configured to align with or overlap the interior area (Figure 4a / note the pick-up coils overall the internal area of coil (137)), and the parallel conductor segments are spaced at the nominal sensing element width dimension DSEN along the measuring axis direction (Figure 5a / note that d2 plus d1 is DSEN, and that parallel conductive segments are spaced by this amount as each coil segment has parallel segments spaced by this amount).
As to Claim 17,
Dames discloses the conductive plates or conductive loops of the signal modulating elements of the first type that each have the same shape and each have the same average dimension DSME along the measuring axis direction comprise approximately parallel plate edges or approximately parallel conductive loop segments (Figures 1 and 2a), respectively, that are perpendicular to the measuring axis direction and that bound their effective region (Figures 1 and 2a), and those parallel plate edges or parallel conductive loop segments are spaced at the average dimension DSME along the measuring axis direction (Figures 1 and 2a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dames (US 6,124,708).
As to Claim 7,
Dames is stated to disclose DSME is at least 0.55*W1 and at most 0.8*W1 because, as seen in Figure 6, d1 + d2 reasonably equals ½ of Ts.  Dames further explains on line 2 of column 8 that D2=2*D1, or put another way, d1=1/2*d2.  If D1=1/2*d2, then, substituting this into the first equation, ½*d2 + d2 = ½*Ts = 1.5*d2=1/2*Ts, or d2=1/3*Ts.  As such, DSME must be Ts - d2 per Figure 1, which means DSME must be 2/3 Ts, or 0.66*Ts.  Because Ts=W1, DSME must be 0.66*W1, and has demonstrated that such a value is a result effective variable.
Dames does not disclose the average dimension DSME is at least 0.7*W1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Dames to include the average dimension DSME is at least 0.7*W1 given the above disclosure and teaching of Dames in order to advantageously allow for a longer scale that can provide even more measurements over a long linear distance, and in order to advantageously allow for a larger output from the detector portion, thus ensuring proper detection of the movement of the scale, and because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)).
As to Claim 10,
Dames in the first embodiment does not disclose the signal modulating elements of the first type comprise the conductive loops, for which the signal modulating elements of the first type comprising the conductive loops each have the same shape and each have the same average dimension DSME along the measuring axis direction.
Dames in a second embodiment discloses the signal modulating elements of the first type comprise the conductive loops and discloses replacing conductive plates with conductive loops (Figure 13a / note the conductive loops are the coils for the resonant circuits 181), (Column 11, Lines 46-48), for which the signal modulating elements of the first type comprising the conductive loops each have the same shape and each have the same average dimension DSME along the measuring axis direction (Figure 13a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Dames in the first embodiment to include replace the conductive screens with conductive loops to therefore disclose the signal modulating elements of the first type comprise the conductive loops, for which the signal modulating elements of the first type comprising the conductive loops each have the same shape and each have the same average dimension DSME along the measuring axis direction as taught by Dames in the second embodiment in order to advantageously allow for the use of a pulse-echo mode of operation which advantageously eliminates possible cross-coupling between the excitation windings and the pick-up windings (Column 11, Lines 46-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858